Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 30, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  155464 (29)                                                                                                Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  DONALD HEMPHILL,                                                                                          Kurtis T. Wilder
           Plaintiff-Appellee,                                                                        Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 155464
                                                                     COA: 335351
                                                                     Wayne CC: 16-001303-NH
  JIAB SULEIMAN, D.O., JIAB SULEIMAN,
  D.O., P.C., and PREMIER ORTHOPEDICS,
  L.L.C.,
                 Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 13, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 30, 2018
         t1022
                                                                                Clerk